Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 1 of 13 Page ID #:1




      Ross Cornell, Esq. (SBN 210413)
 1    LAW OFFICES OF ROSS CORNELL, APC
 2
      Email: rc@rosscornelllaw.com
      5042 Wilshire Blvd., #46382
 3    Los Angeles, CA 90036
      Phone: (562) 612-1708
 4    Fax: (562) 394-9556
 5    Attorneys of Record for Plaintiff,
 6
      L. Ray Harmon

 7
                             UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9

10    L. Ray Harmon,                                   Case No. 2:20-cv-10667
11
                       Plaintiff,                      COMPLAINT
12

13
                       v.
14

15    Brinker International; Chili's Bar & Grill
      and Does 1-10, inclusive,
16

17                     Defendants.
18

19          Plaintiff, L. Ray Harmon, hereby complains and alleges as follows:
20

21                                  NATURE OF THE ACTION
22                 1. This is an action seeking to remedy unlawful discrimination by
23    the Defendants against the Plaintiff in the Defendants’ places of public
24    accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
      12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
26
      § 51, et seq.] (the “Unruh Act”).
27

28                                           -1-
                                           COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 2 of 13 Page ID #:2




 1
                                            PARTIES
 2                 2. Plaintiff, L. Ray Harmon, is a resident of the state of California
 3    who requires the use of a wheelchair for mobility purposes and who is therefore a
 4    “person with a disability” within the meaning of the ADA and Cal. Government
 5    Code § 12926.
 6                 3. The Defendants (defined below) discriminated against
 7
      Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
      privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
      the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
      12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                   4. The Defendant’s failure to make reasonable modifications in
12
      policies, practices, or procedures when such modifications are necessary to afford
13

14
      goods, services, facilities, privileges, advantages, or accommodations to

15    individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16    to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17    12182(b)(2)(A)(ii)].
18                 5. Defendant, Brinker International, owns, operates, or leases
19    real property located at 3490 W Century Blvd., Inglewood, CA , also known as
20    Los Angeles County Assessor’s Parcel No. 4030-002-057(the “Subject Property”).
21
                   6. Defendant, Chili's Bar & Grill, owns, operates, or leases
22
      real property located at 3490 W Century Blvd., Inglewood, CA , also known as
23
      Los Angeles County Assessor’s Parcel No. 4030-002-057(the “Subject Property”).
24
                   7. The Subject Property is a commercial facility open to the general
25
      public, is a public accommodation, and is a business establishment insofar as
26
      goods and/or services are made available to the general public thereat. Defendant
27

28                                             -2-
                                             COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 3 of 13 Page ID #:3




 1
      Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
 2    names and capacities are unknown to the Plaintiff. When their true names and
 3    capacities are ascertained, Plaintiff will amend this complaint by inserting their
 4    true names and capacities herein. Plaintiff is informed and believes and thereon
 5    alleges that each of the fictitiously named Defendants are responsible in some
 6    manner for the occurrences herein alleged, and that the harm to Plaintiff herein
 7
      alleged were proximately caused by those Defendants.
 8

 9
                                 JURISDICTION AND VENUE
10
                    8.   This Court has jurisdiction over the subject matter of this action
11
      pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for
12
      violations of the ADA.
13

14
                    9.   This Court has supplemental jurisdiction over the state law

15    claims alleged herein under the Unruh Act because the state law claim is an
16    attendant and related cause of action that arises from the same nucleus of operative
17    facts and arising out of the same transaction or occurrence as the federal law
18    claims set forth herein.
19                  10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
20    based on the fact that the real property that is the subject of this action is located in
21
      this district and the Plaintiff’s causes of action arose in this district.
22

23
                                    STATEMENT OF FACTS
24
                    11. Parking spaces, accessible aisles, paths of travel, signage,
25

26

27

28                                              -3-
                                              COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 4 of 13 Page ID #:4




 1
      doorways, service counters, customer areas and goods/services are among the
 2    facilities, privileges and advantages offered by the Defendants to patrons of the
 3    Subject Property.
 4                    12.   The Subject Property does not comply with the minimum
 5    requirements of the ADA and is therefore not equally accessible to Plaintiff or
 6    similarly situated persons with mobility disabilities.
 7
                      13.   In September, 2020 and continuously from that time to the
 8
      Present, and currently, the Subject Property has not been in compliance with the
 9
      ADA (the “Barriers”):
10
                            A.    The Subject Property lacks the minimum required
11
      number of ADA compliant accessible parking spaces.
12
                            B.    There was no diagonal striped marking and no blue
13

14
      border around where an access aisle is supposed to exist adjacent to any designated

15    accessible parking space(s) serving the Subject Property.
16                          C.    There were no accessible paths of travel from public
17    transportations stops, accessible parking, public streets and sidewalks to the
18    building entrances serving the Subject Property.
19                          D.     The designated accessible parking spaces have been
20    completely blocked and impeded by temporary seating so as to render them
21
      completely inaccessible to Plaintiff and similarly situated persons with mobility
22
      disabilities.
23
                      14.   Plaintiff personally encountered one or more of the Barriers
24
      at the Subject Property in September, 2020.
25
                      15.   From September, 2020 to the present, the Plaintiff has been
26

27

28                                              -4-
                                              COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 5 of 13 Page ID #:5




 1
      deterred from the Subject Property because of his knowledge of the existence of
 2    Barriers.
 3                 16.   The existence of Barriers, the implementation of discriminatory
 4    policies, practices and procedures, and other ADA violations at the Subject
 5    Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
 6    dissuaded or deterred Plaintiff from accessing the Subject Property on particular
 7
      occasions between September, 2020 and the present.
 8
                   17.   Plaintiff would like to return and patronize the Subject Property
 9
      and use the business establishments thereat and intends to do so in the near future
10
      but will be deterred from doing so until all ADA violations are remediated.
11
                   18.   On information and belief, the remediation of violations
12
      identified hereinabove, to be identified by the Defendants in discovery, and to be
13

14
      discovered by Plaintiff’s experts are all readily achievable in that the removal of

15    them by the Defendants is and has been easily accomplishable without much
16    difficulty or expense.
17                 19.   Defendants violated the ADA by failing to remove all mobility-
18    related architectural barriers at the Subject Property. On information and belief,
19    Plaintiff alleges that the failure to remove barriers has been knowing, willful and
20    intentional because the barriers described herein are clearly visible and tend to be
21
      obvious even to a casual observer and because the Defendants operate the Subject
22
      Property and have control over conditions thereat and as such they have, and have
23
      had, the means and ability to make the necessary remediation of access barriers if
24
      they had ever so intended.
25
                   20.   On information and belief, access barriers at the Subject
26

27

28                                            -5-
                                            COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 6 of 13 Page ID #:6




 1
      Property are being consciously ignored by the Defendants; the Defendants have
 2    knowingly disregarded the ongoing duty to remove the Barriers in compliance with
 3    the ADA. Plaintiff further alleges on information and belief that there are other
 4    ADA violations and unlawful architectural barriers at the Subject Property that
 5    relate to Plaintiff’s mobility disability that will be determined in discovery, the
 6    remediation of which is required under the ADA.
 7
                   21.    Plaintiff hereby seeks to remediate and remove all barriers
 8
      related to his disability, whether presently known or unknown. As the court held
 9
      in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
10
            “[W]here a disabled person has Article III standing to bring a claim for
11          injunctive relief under the ADA because of at least one alleged statutory
12          violation of which he or she has knowledge and which deters access to, or
            full use and enjoyment of, a place of public accommodation, he or she may
13
            conduct discovery to determine what, if any, other barriers affecting his or
14          her disability existed at the time he or she brought the claim. This list of
15          barriers would then in total constitute the factual underpinnings of a single
            legal injury, namely, the failure to remove architectural barriers in violation
16
            of the ADA, which failure actually harmed the disabled person by deterring
17          that disabled person from visiting a facility that otherwise would have been
            visited at a definite future time, yielding Article III standing.”
18

19                 22.    Even if strictly compliant barrier removal were determined to
20    be structurally or otherwise impracticable, there are many alternative methods of
21
      providing accommodations that are readily apparent and that could provide a
22
      greater degree of accessibility to the Plaintiff and similarly situated persons but for
23
      the Defendants’ discriminatory policies, practices and procedures and Defendants’
24
      conscious indifference to their legal obligations and to the rights of persons with
25
      mobility disabilities. Defendants’ failure to implement reasonable available
26

27

28                                             -6-
                                             COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 7 of 13 Page ID #:7




 1
      alternative methods of providing access violates the ADA [42 U.S.C. §
 2    12182(b)(2)(A)(v)].
 3                 23.    The violations and references to code sections herein are not
 4    all-inclusive. Plaintiff will amend this complaint to provide a complete description
 5    of the full scope of ADA violations after conducting a comprehensive expert site
 6    inspection and other discovery. For the purposes of this Complaint, Plaintiff
 7
      asserts that the barriers alleged herein violate one or more of the ADA’s
 8
      implementing regulations. The Defendants have maintained and continue to
 9
      maintain discriminatory policies, procedures and practices that disregard their
10
      obligations under the ADA by allocating resources for physical improvements to
11
      the Subject Property that were did not provide legally required accessibility
12
      improvements, by failing to conduct ADA self-inspections or create ADA
13

14
      compliance plans regarding the Subject Property, by causing alterations to be made

15    to the Subject Property in disregard of ADA requirements, and for failing and
16    refusing to make necessary accommodations for persons with mobility disabilities
17    at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
18    rights compliance policies, procedures and practices are discriminatory and violate
19    the ADA.
20                              FIRST CAUSE OF ACTION
21                             Discrimination Based on Disability
                                  [42 U.S.C. §§ 12101, et seq.]
22
                               By Plaintiff against all Defendants
23

24                 24.    Plaintiff re-alleges and incorporates by reference as though
25
      fully set forth herein the allegations contained in all prior paragraphs of this
26
      complaint.
27
                   25.    The ADA obligates owners, operators, lessees and lessors of
28                                             -7-
                                             COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 8 of 13 Page ID #:8




 1
      public accommodations to ensure that the privileges, advantages, accommodations,
 2    facilities, goods and services are offered fully and equally to persons with
 3    disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
 4    12182(a)].
 5                 26.    Discrimination is defined in the ADA, inter alia, as follows:
 6                        A.     A failure to remove architectural barriers where such
 7
      removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
 8
      barriers are identified and described in the Americans with Disabilities Act
 9
      Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
10
                          B.     A failure to make alterations in such a manner that, to the
11
      maximum extent feasible, the altered portions of the facility are readily accessible
12
      to and usable by individuals with disabilities, including individuals who use
13

14
      wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to

15    the altered area and the bathrooms, telephones, and drinking fountains serving the
16    altered area, are readily accessible to and usable by individuals with disabilities [42
17    U.S.C. § 12183(a)(2)].
18                        C.     Where an entity can demonstrate that the removal of a
19    barrier is not readily achievable, a failure to make such goods, services, facilities,
20    privileges, advantages, or accommodations available through alternative methods
21
      if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
22
                          D.     A failure to make reasonable modifications in
23
      policies, practices, or procedures, when such modifications are necessary to afford
24
      such goods, services, facilities, privileges, advantages, or accommodations to
25
      individuals with disabilities, unless the entity can demonstrate that making such
26
      modifications would fundamentally alter the nature of such goods, services,
27

28                                             -8-
                                             COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 9 of 13 Page ID #:9




 1
      facilities, privileges, advantages, or accommodations [42 U.S.C. §
 2    12182(b)(2)(A)(ii)].
 3                27.    The ADA, the ADAAG’s 1991 Standards (the “1991
 4    Standards”) and 2010 Standards (the “2010 Standards”), and the California
 5    Building Code (the “CBC”) contain minimum standards that constitute legal
 6    requirements regarding wheelchair accessibility at places of public
 7
      accommodation:
 8
                         A.    If parking spaces are provided for self-parking by
 9
      employees or visitors, or both, then the subject property must provide at least the
10
      minimum required number of accessible parking spaces.Accessible parking
11
      spaces must be marked to define their width and must have an adjacent ADA
12
      compliant access aisle. Accessible parking spaces must be at least 96 inches wide
13

14
      and van parking spaces must be at least 132 inches wide except that van parking

15    spaces can be 96 inches wide where the access aisle is not less than 96 inches
16    wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
17    Subject Property does not comply with the ADA.
18                       B.    To qualify as a reserved handicap parking space, the
19    space must be properly marked and designated. Under the ADA, the method,
20    color of marking and length of the parking space are to be addressed by state or
21
      local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
22
      and 503].
23
                         C.    At least one accessible route must be provided from
24
      public transportation stops, accessible parking, and accessible passenger
25
      loading zones, and public streets or sidewalks to the accessible building
26
      entrance they serve. The accessible route must, to the maximum extent
27

28                                           -9-
                                           COMPLAINT
 29

 30

 31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 10 of 13 Page ID #:10




  1
       feasible, coincide with the route for the general public, must connect
  2    accessible buildings, facilities, elements, and spaces that are on the same
  3    site, and at least one accessible route must connect accessible building or
  4    facility entrances with all accessible spaces and elements and with all
  5    accessible dwelling units within the building or facility [1991 Standards
  6    §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
  7
                   28.   The Defendants have failed to comply with minimum
  8
       ADA standards and have discriminated against Plaintiff on the basis of
  9
       Plaintiff’s mobility disability. Each of the barriers and accessibility
 10
       violations set forth above is readily achievable to remove, is the result of an
 11
       alteration that was completed without meeting minimum ADA standards,
 12
       or could be easily remediated by implementation of one or more available
 13

 14
       alternative accommodations. Accordingly, the Defendants have violated

 15    the ADA.
 16                29.   The Defendants are obligated to maintain in operable
 17    working condition those features of the Subject Property’s facilities and
 18    equipment that are required to be readily accessible to and usable by
 19    Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
 20    36.211(a)]. The Defendants failure to ensure that accessible facilities at the
 21
       Subject Property were available and ready to be used by the Plaintiff
 22
       violates the ADA.
 23
                   30.   The Defendants have a duty to remove architectural
 24
       barriers where readily achievable, to make alterations that are consistent
 25
       with minimum ADA standards and to provide alternative accommodations
 26
       where necessary to provide wheelchair access. The Defendants benign
 27

 28                                         -10-
                                          COMPLAINT
  29

  30

  31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 11 of 13 Page ID #:11




  1
       neglect of these duties, together with their general apathy and indifference
  2    towards persons with disabilities, violates the ADA.
  3                 31.   The Defendants have an obligation to maintain policies,
  4    practices and procedures that do not discriminate against the Plaintiff and
  5    similarly situated persons with mobility disabilities on the basis of their
  6    disabilities. The Defendants have maintained and continue to maintain a policy of
  7
       disregarding their obligations under the ADA, of allocating resources for
  8
       improvements insufficient to satisfy legal requirements regarding accessibility
  9
       improvements, of failing to conduct ADA self-inspections or create ADA
 10
       compliance plans, of causing alterations to be made to the Subject Property in
 11
       disregard of ADA requirements, and of failing and refusing to make necessary
 12
       accommodations for persons with mobility disabilities at the Subject Property, in
 13

 14
       violation of the ADA.

 15                 32.   The Defendants wrongful conduct is continuing in that
 16    Defendants continue to deny full, fair and equal access to their business
 17    establishment and full, fair and equal accommodations, advantages,
 18    facilities, privileges and services to Plaintiff as a disabled person due to
 19    Plaintiff’s disability. The foregoing conduct constitutes unlawful
 20    discrimination against the Plaintiff and other mobility disabled persons
 21
       who, like the Plaintiff, will benefit from an order that the Defendants
 22
       remove barriers and improve access by complying with minimum ADA
 23
       standards.
 24
                               SECOND CAUSE OF ACTION
 25
                               Violations of the Unruh Rights Act
 26                              [Cal.Civil Code§ 51, et seq.]
                               By Plaintiff against all Defendants
 27

 28                                           -11-
                                            COMPLAINT
  29

  30

  31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 12 of 13 Page ID #:12




  1
                    33.    Plaintiff re-alleges and incorporates by reference as though
  2    fully set forth herein the allegations contained in all prior paragraphs of this
  3    complaint.
  4                 34.    The foregoing violations of the ADA constitute per se
  5    violations of the Unruh Act [Cal.Civil Code§ 51(f)].
  6                 35.    Plaintiff personally encountered Barriers at the Subject
  7
       Property and has experienced, difficulty, discomfort or embarrassment or
  8
       has been reasonably dissuaded or deterred from accessing the Subject
  9
       Property on particular occasions due to ADA violations which would have
 10
       actually denied Plaintiff full and equal access if he had attempted to access
 11
       the Subject Property on those particular occasions.
 12
                    36.    Due to the unlawful discrimination set forth above,
 13

 14
       Plaintiff has been denied the right and entitlement to full and equal

 15    accommodations, advantages, facilities, privileges or services by the
 16    Defendants at the Subject Property in violation of the Unruh Act.
 17

 18                                PRAYER FOR RELIEF
 19          Plaintiff prays to this Court for injunctive, declaratory and all other
 20    appropriate relief under the ADA and the Unruh Act, including but not
 21
       limited to reasonable attorney’s fees, litigation expenses and costs of suit
 22
       pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
 23
             Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
 24          not seek injunctive relief under the Disabled Persons Act at all.
 25
       Respectfully submitted,
 26

 27    Dated: 11/23/2020        LAW OFFICES OF ROSS CORNELL, APC
 28                                             -12-
                                              COMPLAINT
  29

  30

  31
Case 2:20-cv-10667-MWF-MRW Document 1 Filed 11/23/20 Page 13 of 13 Page ID #:13




  1

  2                               By: /s/ Ross Cornell
                                      Ross Cornell, Esq.,
  3
                                      Attorneys for Plaintiff,
  4                                   L. Ray Harmon
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                     -13-
                                      COMPLAINT
  29

  30

  31
